                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
 TAQUENTA MARCHANT, on behalf of                   :      CIVIL ACTION
 A.A.H,                                            :
                                                   :
                              Plaintiff,           :
                                                   :      No. 18-0345
                        v.                         :
                                                   :
 NANCY A. BERRYHILL, Acting                        :
 Commissioner of Soc. Sec.,                        :
                                                   :
                              Defendant.           :
                                                   :

                                           MEMORANDUM

ROBERT F. KELLY, Sr. J.                                                          MAY 28, 2019

       This action concerns Plaintiff Taquenta Marchant’s (“Marchant”) request, on behalf of

her daughter, A.A.H., for judicial review of an adverse decision of the Social Security

Administration (“SSA”). On July 26, 2018, this case was referred to the Honorable Richard A.

Lloret, United States Magistrate Judge for a report and recommendation.

       Presently before the Court is the objection of Nancy A. Berryhill, Acting Commissioner

of the Social Security Administration (“Commissioner”), pursuant to Federal Rule of Civil

Procedure 72, to Judge Lloret’s January 9, 2019 Report and Recommendation (“R. & R.”), (Doc.

No. 17). Judge Lloret found that the presiding administrative law judge (“ALJ”) had not been

properly appointed under the United States Constitution by Defendant, and that the SSA’s final

decision should be reversed and remanded to the agency. (R. & R. at 5.)

       Furthermore, Judge Lloret found that Marchant had not forfeited her Appointments

Clause claim, which she raised for the first time in her Reply Brief, (Doc. No. 14), on the
grounds that such a claim cannot be waived and that it would have been futile for her to raise it

before the agency. (Id.)

       For the following reasons, we sustain the Commissioner’s objections, overrule Judge

Lloret’s R. & R., and refer the matter to the Judge Lloret for a decision on the merits.

I.     BACKGROUND

       Marchant filed a claim for supplemental security income on behalf of her daughter on

April 29, 2014. (Id. at 2.) She alleged disability based on asthma and attention-

deficit/hyperactivity disorder. (Id.) Her claims were initially denied on July 25, 2014. (Id.)

Marchant subsequently requested an administrative hearing. (Id.) At the hearing, held on

February 22, 2017, Marchant testified. (Id.) On May 2, 2017, the ALJ issued an opinion finding

A.A.H. did not have a disability. (Id.) The Appeals Council denied Marchant’s request for

review. (Id.)

       On January 30, 2018, Marchant initiated this action. (Def.’s Obj. R. & R. 4.) Marchant,

for the first time in her Reply Brief, argued that the ALJ presiding over her hearing was not

appointed consistent with the Appointments Clause. (Pl.’s Reply Br. 1–2 & n.1.) Judge Lloret,

relying extensively on his similar report and recommendation in Perez v. Berryhill, No. 18-1907,

Doc. No. 15 (E.D. Pa. Jan. 7, 2019) and Magistrate Judge Rice’s report and recommendation in

Muhammad v. Berryhill, No. 18-1907 ECF Doc. No. 14, at 25 (E.D. Pa. Nov. 2, 2018), overruled

by Muhammad v. Berryhill, 2019 WL 2248694 (E.D. Pa. May 23, 2019), found the argument

persuasive and recommended that Marchant’s claim be remanded to SSA for further proceedings

before a properly appointed ALJ. (R. & R. 5.) The Commissioner timely objected pursuant to

Federal Rule of Civil Procedure 72.




                                                 2
II.    LEGAL STANDARD

       When a party objects to a magistrate judge’s report and recommendation, “[t]he district

judge must determine de novo any part of the magistrate judge’s disposition that has been

properly objected to.” Fed. R. Civ. P. 72(b)(3); see also E.E.O.C. v. City of Long Branch, 866

F.3d 93, 99 (3d Cir. 2017) (quoting 28 U.S.C. § 636(b)(1)) (“[T]he district court ‘must consider

timely objections and modify or set aside any part of the order that is clearly erroneous or is

contrary to law.’”). “The district judge may accept, reject, or modify the recommended

disposition; receive further evidence; or return the matter to the magistrate judge with

instructions.” Fed. R. Civ. P. 72(b)(3).

III.   DISCUSSION

       The Commissioner objects to Judge Lloret’s R. & R. on the grounds he erred in

considering Marchant’s Appointments Clause challenge following the Supreme Court of the

United States’ (“Supreme Court”) decision in Lucia v. SEC, 138 S. Ct. 2044, 2053 (2018).

(Def’s Obj. R. & R. 1–3.) The Commissioner contends that Marchant waived the claim by

failing to make a “timely challenge” to the constitutionality of the ALJ’s appointment during the

administrative process, as required by Lucia. (Id. at 3.) In opposition, Marchant argues that an

Appointments Clause challenge cannot be waived in the SSA context, as there are only limited

“issue exhaustion” requirements in SSA proceedings. (Pl.’s Reply Br. 4–8.) Marchant further

contends that, even if she was required to make an Appointments Clause challenge at the

administrative level, it would have been futile as there were no constitutionally appointed ALJs

available to hear her case at the time. (Id. at 2–3.)




                                                  3
        A.       Lucia Establishes Appointments Clause Challenges Must be Timely

        In Lucia, the Supreme Court held that Securities and Exchange Commission (“SEC”)

ALJs are “inferior officers” that must be appointed pursuant to the Appointments Clause of the

United States Constitution. 1 See Lucia, 138 S. Ct. at 2051–56. In doing so, the Court leaned

heavily on its analysis in Freytag v. C.I.R., 501 U.S. 868 (1991), concerning “special trial

judges” (“STJs”) of the United States Tax Court. See id. at 2052 (“Freytag says everything

necessary to decide this case.”). According to the Court, both the SEC ALJs and Tax Court STJs

“hold a continuing office established by law” and “exercise the same ‘significant discretion’

when carrying out the same ‘important functions,’” which include “ensur[ing] fair and orderly

adversarial hearings.” See id. at 2054 (quoting Freytag, 501 U.S. at 878). Specifically, the

Court identified “four specific . . . powers” within the authority of ALJs and STJs: (1) “they

[r]eceiv[e] evidence and [e]xamine witnesses at hearings” and depositions; (2) they conduct

trials; (3) they “critically shape the administrative record” through rulings “on the admissibility

of evidence”; and (4) they “have the power to enforce compliance with discovery orders.” See

id. (internal quotation marks omitted). The Court further highlighted the deference that the

ALJ’s and STJ’s findings of fact are given, especially those based on credibility determinations,

either as required by statute or through practice. See id.

        The Court concluded its analysis by briefly discussing challenges made to ALJ

appointments under the Appointments Clause. See id. at 2055. The Court stated:

                 “[O]ne who makes a timely challenge to the constitutional validity
                 of the appointment of an officer who adjudicates his case” is
                 entitled to relief. Lucia made just such a timely challenge: He
                 contested the validity of Judge Elliot’s appointment before the

1
  “The Appointments Clause prescribes the exclusive means of appointing ‘Officers.’ Only the President, a court of
law, or a head of department can do so.” Lucia, 138 S. Ct. at 2051. If an ALJ is not considered to be a
constitutional officer, then the “Appointments Clause cares not a whit about who named them.” Id. (quoting United
States v. Germaine, 99 U.S. 508, 510 (1879)).

                                                        4
               Commission, and continued pressing that claim in the Court of
               Appeals and this Court.

Id. (internal citations omitted) (quoting Ryder v. United States, 515 U.S. 177, 182–83 (1995)).

       Though Lucia ostensibly concerns only SEC ALJs, courts and federal agencies have

applied its reasoning across the board. See, e.g., Bank of Louisiana v. FDIC, 919 F.3d 916 (5th

Cir. 2019) (FDIC ALJs); Jones Bros., Inc. v. Sec’y of Labor, 898 F.3d 669 (6th Cir. 2018)

(Department of Labor Federal Mine Safety and Health Review Commission ALJs); Island Creek

Coal Co. v. Wilkerson, 910 F.3d 254 (6th Cir. 2018) (Department of Labor Benefits Review

Board ALJs); Assoc. Mortg. Bankers, Inc. v. Carson, No. 17-0075, 2019 WL 108882 (D.D.C.

Jan. 4, 2019) (Department of Housing and Urban Development ALJs); Morris & Dickson Co. v.

Whitaker, 360 F. Supp. 3d 434 (W.D. La. 2018) (Drug Enforcement Agency ALJs); but see

Lucia, 138 S. Ct. at 2056 (Thomas, J., concurring) (“If the special trial judges in Freytag were

“Officers of the United States,” then so are the administrative law judges of the [SEC]. Moving

forward, however, this Court will not be able to decide every Appointments Clause case by

comparing it to Freytag.”).

               1.      Applying Lucia to SSA Proceedings

       Perhaps the agency most impacted by Lucia is the SSA. See, e.g., Johnson v. Berryhill,

No. 17-1651, 2019 WL 1430242 (D. Conn. Mar. 29, 2019); Newbill v. Berryhill, No. 17-0410,

2019 WL 1407425 (S.D. Al. Mar. 28, 2019); Page v. Comm’r of Soc. Sec., 344 F. Supp. 3d 902

(E.D. Mich. 2018); Stearns v. Berryhill, No. 17-2031, 2018 WL 4380984 (E.D. Iowa Sept. 14,

2018); but see Lucia, 138 S. Ct. at 2058 (Breyer, J., concurring in part) (citing SSA as an agency

where the Court’s analysis may not apply because “[e]ach agency’s governing statute is

different, and some, unlike the [SEC’s], may allow the delegation of duties without a published

order or rule.”). In applying Lucia, courts have struggled to interpret what constitutes a “timely

                                                 5
challenge” during SSA proceedings. Several courts have interpreted an Appointments Clause

challenge to an SSA ALJ to be “timely” if raised at some point during the administrative process

(collectively, the “Majority Decisions”). See, e.g., Velasquez on Behalf of Velasquez v.

Berryhill, No. 17-17740, 2018 WL 6920457, at *3 (E.D. La. Dec. 17, 2018) (“Accordingly, I

find that plaintiff has waived the Appointments Clause issue by failing to assert it before the ALJ

or the Appeals Council.”); Pearson v. Berryhill, No. 17-4031, 2018 WL 6436092, at *4 (D. Kan.

Dec. 7, 2018) (“In light of the fact that plaintiff never raised this issue before the [SSA], the

court finds that plaintiff did not make a timely challenge to the constitutional validity of the

appointment of the ALJ.”); Faulkner v. Comm’r of Soc. Sec., No. 17-1197, 2018 WL 6059403, at

*3 (W.D. Tenn. Nov. 19, 2018) (“Plaintiff’s failure to raise his Appointments Clause challenge

at any point in the administrative process or show good cause why he did not do so forfeits his

claim.”).

       The Majority Decisions look to the fact that the plaintiff in Lucia raised his Appointments

Clause challenge for the first time before the SEC appeals council and have, thus, required the

challenge to be raised during the administrative process to be considered timely. See, e.g., Kline

v. Berryhill, No. 18-0180, 2019 WL 1782133, at *6 (W.D.N.C. Apr. 23, 2019) (citing Lucia, 138

S. Ct. at 2055) (“Here, Plaintiff failed to challenge the ALJ’s appointment in the administrative

proceeding before the SSA. Plaintiff raised this issue for the first time before this Court, and

therefore, her challenge is untimely.”); Parker v. Berryhill, No. 17-0143, 2019 WL 1396429

(E.D. Va. Mar. 21, 2019) (“[T]here are no case-specific circumstances that warrant excusing

Plaintiff’s failure to timely raise an appointment challenge during the administrative process

. . . .”); Abbington v. Berryhill, No. 17-0552, 2018 WL 6561208 (S.D. Al. Dec. 13, 2018)

(“Abbington has forfeited her Appointments Clause challenge to the ALJ who heard her case by



                                                  6
failing to raise that challenge before the [SSA], and Abbington has not shown sufficient cause to

excuse the forfeiture.”); Davis v. Comm’r, No. 17-80-LRR, 2018 WL 4300515, at *8 (N.D. Iowa

Sept. 10, 2018) (“Unlike the plaintiff in Lucia, Davis did not contest the validity of the [SSA]

ALJ who decided his case at the agency level. The record clearly demonstrates that Davis did

not raise his Appointments Clause challenge before the ALJ or Appeals Council, the court finds

that he has waived the issue.”).

       However, some of these cases have applied the specific facts of Lucia to SSA regulations

to create a more restrictive standard than the Lucia Court identified (collectively, the “ALJ

Cases”). While the plaintiff in Lucia raised his timely Appointments Clause challenge for the

first time before the SEC appeals council, the ALJ Cases note that the SSA Appeals Council can

only hear issues that were present in the case before the ALJ. Thus, in order to raise a timely

challenge in SSA proceedings, claimants must raise an Appointments Clause challenge before

the ALJ. See Abbington, 2018 WL 6561208, at *2 n.7 (citing Stearns, 2018 WL 4380984, at *5)

(“In Lucia, the Supreme Court acknowledged the challenge was timely because it was made

before the commission . . . . In the context of Social Security disability proceedings, that means

the claimant must raise the issue before the ALJ’s decision becomes final . . . . Lucia makes it

clear that this particular issue must be raised at the administrative level.”); see also Sprouse v.

Berryhill, 363 F. Supp. 3d 543 (D.N.J. 2019) (“[T]herefore, to be present in a case, such a claim

must be raised by the claimant before the ALJ.”).

       On the other hand, a small, but growing minority of cases, mainly from Pennsylvania,

have rejected this restrictive interpretation of Lucia, concluding that an Appointments Clause

challenge cannot be waived by failing to raise it at the administrative level (collectively, the

“Pennsylvania Decisions”). These cases highlight the SSA’s “less rigid” and informal



                                                  7
administrative review process. See Culclasure v. Comm’r Soc. Sec. Admin., No. 18-1543, -- F.

Supp. 3d --, 2019 WL 1641192, at *10 (E.D. Pa. Apr. 16, 2019); Bradshaw v. Berryhill, No. 18-

0100, -- F. Supp. 3d --, 2019 WL 1510953 (E.D.N.C. Mar. 26, 2019); Bizarre v. Berryhill, 364 F.

Supp. 3d 418 (M.D. Pa. 2019); Cirko o/b/o Cirko v. Berryhill, No. 17-0680, 2019 WL 1014195

(M.D. Pa. Mar. 4, 2019); Perez, ECF Doc. No. 15 (J. Lloret); Muhammad, ECF Doc. No. 14, at

25. These cases take issue with the interpretation that Lucia defined a “timely challenge” as

solely being made to the Appeals Council. See Culclasure, 2019 WL 1641192, at *5 (“But the

Supreme Court in Lucia did not define what is untimely. It does not hold an Appointments

Clause challenge must be raised before an ALJ to be timely.”); Bizarre, 364 F. Supp. 3d at 418

(“We acknowledge at the outset that our disagreement breaks from the emerging consensus of

federal district courts to address this issue. . . . We submit that [the other courts] misapprehend[]

Lucia.”). These cases argue that courts imposing timeliness restrictions are reading too much

into the actual text of the Lucia opinion. As we noted above, Judge Lloret’s R. & R. in Perez

provided much of the basis for his R. & R. in this case.

         The disagreement between the ALJ Cases, the Majority Decisions, and the Pennsylvania

Decisions stems from attempts to apply Lucia’s SEC framework and analysis to the SSA. 2 We



2
  We note that Lucia’s applicability to the SSA, and, thus, whether SSA ALJs are inferior officers, subject to the
Appointments Clause, is not before us in this case. In fact, the Commissioner concedes that Lucia applies to SSA
ALJs and notes that the appointments of SSA ALJs were appropriately ratified following the Supreme Court’s
decision. (Def.’s Obj. R. & R. 5 n.3 (“Lucia does not directly address the constitutional status of [ALJs] appointed
under 5 U.S.C. § 3105 who, like SSA ALJs, do not possess powers equivalent to those of the SEC ALJs at issue in
Lucia. For purposes of this brief, [Commissioner] does not argue that SSA ALJs are employees rather than inferior
officers.”)); (Def.’s Suppl. Br. in Supp. Obj. 2 n.2 (citing SSR 19-1p, 84 Fed. Reg. 9582, 9583 (Mar. 15, 2019))
(“On July 16, 2018, the Acting Commissioner ratified the appointment of the agency’s ALJ’s and approved their
appointments as her own in order to address any Appointments Clause questions involving SSA claims
thereafter.”)); but see Lucia, 138 S. Ct. at 2056 (Thomas, J., concurring) (“If the special trial judges in Freytag were
“Officers of the United States,” then so are the administrative law judges of the [SEC]. Moving forward, however,
this Court will not be able to decide every Appointments Clause case by comparing it to Freytag.”); id. at 2058
(Breyer, J., concurring in part) (citing SSA as agency where Lucia’s analysis may not apply because “[e]ach
agency’s governing statute is different, and some, unlike the [SEC’s], may allow the delegation of duties without a
published order or rule”). Therefore, we do not address this issue here.

                                                           8
find the prior interpretations of Lucia to the SSA by the ALJ Cases and Pennsylvania Decisions

to each be overreaching. Although we agree with Commissioner that the ALJ Cases’ argument

is compelling and that, under Lucia, Appointments Clause challenges must be timely raised,

(Def.’s Obj. R. & R. 10), we agree with the Pennsylvania Decisions that the ALJ Cases go too

far in defining a “timely challenge” as being before the ALJ. See Culclasure, 2019 WL

1641192, at *5 (“[T]he Supreme Court . . . did not define what is untimely. It does not hold an

Appointments Clause challenge must be raised before an ALJ to be timely.”)

       Thus, we find that the Majority Decisions correctly apply the Supreme Court’s timeliness

requirement in concluding that Lucia requires SSA claimants to raise an Appointments Clause

challenge at some point during the administrative process. See, e.g., Velasquez, 2018 WL

6920457, at *3 (“I am persuaded by the majority of courts’ interpretation of the clear Supreme

Court[] language of Lucia itself. Accordingly, I find that plaintiff has waived the Appointments

Clause issue by failing to assert if before the ALJ or the Appeals Council.”). As we discuss

below, a plain language reading of Lucia provides an opportunity to raise the claim during the

administrative process. See Lucia, 138 S. Ct. at 2055 (“Lucia made just such a timely challenge:

He contested the validity of Judge Elliot’s appointment before the Commission . . . .”).

According to SSA regulations, a claimant must raise objections concerning the presiding ALJ “at

[the] earliest opportunity.” 20 C.F.R. § 404.940. Therefore, we find that the “earliest

opportunity” to raise an Appointments Clause challenge is at the administrative level.

               2.     An Appointments Clause Challenge Must be Timely

       As the disagreement over Lucia’s applicability to SSA proceedings arises mainly in our

sister courts within the United States Court of Appeals for the Third Circuit, we briefly examine

it further. The Lucia Court clearly indicates that “‘one who makes a timely challenge to the



                                                9
constitutional validity of the appointment of an officer who adjudicates his case’ is entitled to

relief.” Lucia, 138 S. Ct. at 2055 (quoting Ryder, 515 U.S. at 117). The question, then, turns to

what constitutes a “timely challenge?” In Culclasure, the court answered this question by noting

that although the Lucia plaintiff preserved a timely Appointments Clause challenge by raising it

during the administrative process, the Court was silent on instances when an Appointments

Clause challenge is raised at a later point. Culclasure, 2019 WL 1641192, at *5 (“We will not

create a bright line definition of untimely in the Social Security context based on references to

timely challenges before ALJs in other agencies. The examples of ‘timely’ . . . do not render all

other types of challenges as untimely.”).

       The Culclasure court continued by applying the Lucia decision to the Supreme Court’s

prior rejection of a “judicially created issue-exhaustion requirement” in the SSA context. See id.

at *6 (citing Sims v. Apfel, 530 U.S. 103 (2000)). “In Sims, the Court addressed the question of

whether a claimant seeking judicial review of a denied Social Security claim waives any issue

the claimant failed to include in a request for review before the Appeals Council.” Id. The Court

rejected an issue exhaustion requirement, noting that exhaustion was not required by the SSA

regulations and that applying such a rule to SSA proceedings “makes little sense.” Sims, 530

U.S. at 108, 112 (quoting Harwood v. Apfel, 186 F.3d 1039, 1042 (8th Cir. 1999)). Although

“[i]t is true that [the Court has] imposed an issue-exhaustion requirement even in the absence of

a statute or regulation . . . ,” Sims explained that “[t]he basis for a judicially-imposed exhaustion

requirement is an analogy to the rule that appellate courts will not consider arguments not raised

before trial courts.” Id. at 108–09 (citing United States v. L.A. Trucker Truck Lines, 344 U.S. 33,

36 (1952); Homel v. Helvering, 312 U.S. 552, 556 (1941)). Meaning that “it is usually




                                                 10
‘appropriate under [an agency’s] practice for contestants in an adversary proceeding’ before it to

develop fully all issues there.” Id. at 109 (emphasis added).

       However, “[t]he most important of [the SSA’s modifications of the judicial model] is the

replacement of normal adversary procedure by . . . the ‘investigatory model.’” Id. at 110.

According to Sims, the “SSA ‘conduct[s] the administrative review process in an informal,

nonadversary manner.’” Id. at 111 (quoting 20 C.F.R. § 404.900(b)). It is the responsibility of

the Appeals Council, not the claimant, to identify and develop the issues during its plenary

review. See id. at 111–12. Importantly, the Commissioner is not “a litigant opposing the

claimant, but rather just . . . an adviser to the Council regarding which cases are good candidates

for the Council to review pursuant to its authority to review a case sua sponte.” Id. at 111. In

particular, “[t]he adversarial development of issues by the parties . . . on which [the analogy]

depends simply does not exist.” Id. at 112. Therefore, the Sims Court held that “[c]laimants who

exhaust administrative remedies need not also exhaust issues in a request for review by the

Appeals Council in order to preserve judicial review of those issues.” Id.

       In applying this reasoning to SSA ALJ Appointments Clause challenges post-Lucia, the

Pennsylvania Decisions have adopted Sims’ limitations of judicially created issue-exhaustion.

See Culclasure, 2019 WL 1641192, at *6 (“Absent controlling law from our Court of Appeals or

a change in Supreme Court direction, we follow Sims.”); Bizarre, 364 F. Supp. 3d at 418 (citing

Sims, 530 U.S. at 112) (“[T]he Supreme Court has declined to require issue exhaustion at the

Appeals Council level.”); Perez, ECF Doc. No. 15, at 4 (“[U]nlike other agencies, SSA ALJs

preside over hearings that are characterized as ‘inquisitorial’ not ‘adversarial.’”).

       However, we respectfully disagree with the Pennsylvania Decisions’ application of Sims

to Appointments Clause challenges for three reasons. First, it seems improper to, on one hand,



                                                  11
transpose Lucia’s analysis of what constitutes an “inferior officer,” which is based heavily on the

adversarial nature of the SEC’s process to SSA ALJs, but then, on the other hand, roundly

dismiss Lucia’s issue-exhaustion requirement because of the “inquisitorial” and decidedly non-

adversarial nature of SSA proceedings. 3 Compare Lucia, 138 S. Ct. at 2053 (“[P]oint for

point—straight from Freytag’s list—the [SEC’s] ALJs have equivalent duties and powers as

STJs in conducting adversarial inquiries.”), with Sims, 530 U.S. at 110 (“Where, by contrast, an

administrative proceeding is not adversarial, we think the reasons for a court to require issue

exhaustion are much weaker.”); see also Culclasure, 2019 WL 1641192, at *9 (“[SSA]

proceedings, often held informally over a phone or video conference . . . , differ significantly

from the adversary processes in the [SEC] or Department of Labor.”).

        If we are to assume that SSA ALJs are inferior officers, subject to the Appointments

Clause, then Lucia holds that “‘one who makes a timely challenge to the constitutional validity

of an officer who adjudicates his case’ is entitled to relief.” Lucia, 138 S. Ct. at 2055. Nowhere

does the Court distinguish a “timely challenge” based on the nature of the particular

administrative agency or process in which it’s made. Therefore, we cannot cherry-pick select

parts of the decision here.

        Second, issue-exhaustion requirements are not foreclosed in SSA proceedings when

appealing a final decision in federal court. See Anderson v. Barnhart, 344 F.3d 809, 814 (8th

Cir. 2003) (finding that a claimant’s failure to raise a disability claim during the administrative

process “waived [the claim] from being raised on appeal”); Bizarre, 364 F. Supp. 3d at 418



3
 We acknowledge again that the Commissioner does not question Lucia’s applicability to the SSA. (Def.’s Suppl.
Br. in Supp. Obj. 2 n.2 (citing SSR 19-1p, 84 Fed. Reg. 9582, 9583 (Mar. 15, 2019)) (“On July 16, 2018, the Acting
Commissioner ratified the appointment of the agency’s ALJs and approved their appointments as her own in order to
address any Appointments Clause questions involving SSA claims thereafter.”)); see also Culclasure, 2019 WL
1641192, at *4 (“The Social Security Administration did not distinguish Lucia because it arose in an SEC
proceeding.”).

                                                       12
(quoting Meanel v. Apfel, 172 F.3d 1111, 1115 (9th Cir. 1999) (“[A]t least when claimants are

represented by counsel, they must raise all issues and evidence at their administrative hearings in

order to preserve them on appeal.”). “Sims concerned only whether a claimant must present all

relevant issues to the Appeals Council to preserve them for judicial review; the [Supreme] Court

specifically noted that ‘[w]hether a claimant must exhaust issues before the ALJ is not before

us.’” Shaibi v. Berryhill, 883 F.3d 1102, 1109 (9th Cir. 2017) (second alteration in original)

(quoting Sims, 530 U.S. at 107); see also Davis, 2018 WL 4300505, at *9 (citing Anderson, 344

F.3d at 814) (“[T]he Eight Circuit’s finding in Anderson, that a claimant’s failure to raise an

issue during the administrative process waives the claim from being raised on appeal, is not

affected by the holding in Sims.”).

       Finally, the Pennsylvania Decisions acknowledge that “issue exhaustion is quite logical

for matters within the expertise of the agency and its ALJs.” See Bizarre, 364 F. Supp. 3d at

422. However, they do not consider an Appointments Clause challenge to be “squarely within

the agency’s general authority.” See id. at 421 (issue exhaustion “makes little sense for

constitutional questions which ALJs are powerless to decide”). In particular, the court in

Culclasure rejected “a reading of Sims requiring [it] to craft a caveat on the Supreme Court’s

direction for judges to avoid creating issue preclusion concepts when the [SSA] does not suggest

preclusion. Absent persuasive authority or statutory scheme or regulation, [it does] not find

support” for the position that plaintiff forfeited his Appointments Clause claim. Culclasure,

2019 WL 1651192, at *10 (emphasis added).

       However, Lucia creates precisely such persuasive authority. Lucia clearly places an

Appointments Clause challenge within the purview of the agency’s appeals council. Lucia, 138

S. Ct. at 2055 (finding Appointments Clause challenge timely when raised to the appeals



                                                13
council). SSA claimants should raise objections to ALJs at the earliest opportunity, 20 C.F.R. §

404.940; therefore Marchant’s first opportunity to raise the challenge would have been before the

Appeals Council.

               3.      An Appointments Clause Challenge Need not be Made before the ALJ

       To that effect, we disagree with the ALJ Cases that require claimants to raise an

Appointments Clause challenge before the ALJ. See, e.g., Sprouse, 363 F. Supp. 3d at 550;

Abbington, 2018 WL 6571208, at *5. These cases find that, although the Appeals Council

conducts a plenary review and can hear all issues, it cannot review issues not already in the case.

In order “to be present in a case, [an Appointments Clause claim] must be raised by the claimant

before the ALJ.” Sprouse, 363 F. Supp. 3d at 550. However, a plain reading of Lucia considers

Appointments Clause challenges “timely” if raised for the first time before the Appeals Council

and we see no need to add an additional restriction. See Lucia, 138 S. Ct. at 2055.

       B.      Raising an Appointments Clause Challenge during the Administrative
               Proceeding would not have been Futile

       Having established that an Appointments Clause challenge must be timely raised during

the administrative process, we address Marchant’s second claim, which is supported by the

Pennsylvania Decisions, that even if she was required to make an Appointments Clause

challenge at the administrative level, it would have been futile because “the appointment of

SSA’s ALJs are outside the purview of the administrative adjudication.” (Pl.’s Reply Br. 3 n.2);

see also Culclasure, 2019 WL 1641192, at *10–11 (“[W]e conclude [plaintiff’s] Appointments

Clause challenge, even if forfeited, is excused as futile.”). Marchant notes that SSA policy, at

the time of her hearing, stated that if such a claim is made before the ALJ, the ALJ should

“‘acknowledg[e] that the issue was raised,’ [but note] in the decision that ‘[the ALJ does] not

have the authority to rule on [the] challenge.’” (Pl.’s Reply Br. 30); see also Culclasure, 2019

                                                14
WL 1641192, at *11 (“[A]n Appointments Clause challenge, even if required to be made at the

ALJ level, would have been futile because the ALJ could not have ruled on the issue.”).

Although Marchant did not raise her challenge until well after she initiated this action in federal

court, she argues that if she had “raised her Appointments Clause objection before the agency,

neither the ALJ nor the Appeals Council could have resolved the issue because there were no

constitutionally appointed ALJs available to hear the case.” (Pl.’s Reply Br. 3.)

        However, Lucia specifically addresses this situation. See Lucia, 138 S. Ct. at 2055 nn. 5

& 6. Where there were either no constitutionally appointed ALJs available, such as in Lucia and

this case, or if the appeals council, itself, has not been constitutionally appointed, the Court

clarified that the “rule of necessity” would apply and the appeals council could decide to hear the

claim itself. See id. at 2055 n.5 (“[If] there is no substitute decisionmaker, the rule of necessity

would presumably kick in and allow the Commission to do the rehearing.”); id. at 2055 n.6

(“The Commission has not suggested that it intends to assign [plaintiff’s] case on remand to [a

ratified] ALJ . . . . The SEC may decide to conduct [plaintiff’s] rehearing itself. Or it may

assign the hearing to an ALJ who has received a constitutional appointment independent of the

ratification.”).

        Furthermore, because the Appeals Council had a clear remedy to deal with an

Appointments Clause challenge, raising such a claim would have been appropriate and would not

have been futile. In fact, SSA guidelines currently reflect this remedy:

                           The Appeals Council will grant the claimant’s request for
                   review in cases where the claimant: (1) timely requests Appeals
                   Council review of an ALJ’s decision or dismissal issued before July
                   16, 2018; and (2) raises before us (either at the Appeals Council
                   level, or previously had raised at the ALJ level) a challenge under
                   the Appointments Clause to the authority of the ALJ who issued the
                   decision or dismissal in the case.



                                                   15
                       When the Appeals Council grants review based on a timely-
               raised Appointments Clause challenge, [Administrative Appeals
               Judges] who have been appointed by the Acting Commissioner (or
               whose appointments the Acting Commissioner has ratified) will
               vacate the hearing decision or dismissal. In cases in which the ALJ
               made a decision, the Appeals Council will conduct a new and
               independent review of the claims file and either remand the case to
               an ALJ other than the ALJ who issued the decision under review, or
               issue its own new decision about the claim covering the period
               before the date of the ALJ’s decision.

SSR 19-1p, 84 Fed. Reg. 9582.

       These updated guidelines not only acknowledge the Appeals Council’s role in an

Appointments Clause challenge, but provide relief for claimants who made a timely, but

unsuccessful challenge. Here, Marchant did not raise the objection before the ALJ or Appeals

Council. Had she done so, the challenge would have, at the very least, been “noted” and would

have entitled her to relief post-Lucia. Therefore, making the challenge during the administrative

process would not have been futile. We find that she has waived her Appointments Clause

challenge, and she is not entitled to a rehearing on these grounds.

IV.    CONCLUSION

       For these reasons, we sustain the Commissioner’s objections and overrule Judge Lloret’s

R. & R. We find that Marchant failed to raise a timely Appointments Clause challenge

concerning the ALJ overseeing her hearing by not raising it to the Appeals Council and that such

a claim would not have been futile. Accordingly, we refer this case to Judge Lloret for a

decision on the merits.

       An appropriate Order follows.




                                                16
